



Exhibit 10.25








NINETEENTH AMENDMENT TO REVOLVING
CREDIT AND SECURITY AGREEMENT
This NINETEENTH AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of March 12, 2019 by and among VIRCO MFG.
CORPORATION, a Delaware corporation (“VMC”), VIRCO INC., a Delaware corporation
(“Virco”, and together with VMC, “Borrowers” and, each individually, a
“Borrower”), the financial institutions from time to time party to the Credit
Agreement (as defined below) as lenders (collectively, “Lenders”), and PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as administrative agent for Lenders (PNC, in such
capacity, “Agent”), with respect to the following:
RECITALS
WHEREAS, Borrowers, Lenders and Agent have previously entered into that certain
Revolving Credit and Security Agreement, dated as of December 22, 2011 (as
amended, restated or otherwise modified from time to time, the “Credit
Agreement”).
WHEREAS, Borrowers have requested that Lenders and Agent amend the Credit
Agreement in certain respects, which Lenders and Agent are willing to do on the
terms and subject to the conditions contained in this Amendment.
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement, the Loan Documents and this Amendment, and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
AGREEMENTS
A.Definitions Incorporated. Initially capitalized terms used but not otherwise
defined in this Amendment have the respective meanings set forth in the Credit
Agreement, as amended hereby.
B.Recitals. The Recitals above are incorporated herein as though set forth in
full and Borrowers stipulate to the accuracy of each of the Recitals.
C.Amendments to the Credit Agreement. The Credit Agreement is hereby amended as
follows:
1.Amendments to Section 1.2 of the Credit Agreement. Section 1.2 of the Credit
Agreement is hereby amended as follows:
(a)The following new definitions are hereby added to Section 1.2 of the Credit
Agreement in proper alphabetical order to read as follows:
‘“Nineteenth Amendment’ means the Nineteenth Amendment to Revolving Credit and
Security Agreement dated as of March 12, 2019 among Borrowers, the Lenders party
thereto and Agent.”
‘“Nineteenth Amendment Effective Date’ means March 12, 2019.”
(b)The following definitions set forth in Section 1.2 of the Credit Agreement
are hereby amended and restated in their entireties to read as follows:
‘“Applicable Margin’ shall mean, as of any date of determination, the number of
percentage points set forth below opposite the level then in effect, it being
understood that the Applicable Margin for (i) Advances that are Domestic Rate
Loans shall be the percentage set forth under the column “Domestic Rate Loans”
and (ii) Advances that are Eurodollar Rate Loans shall be the percentage set
forth under the column “Eurodollar Rate Loans”:





--------------------------------------------------------------------------------





Level
Applicable Trigger Period
Domestic Rate Loans
Eurodollar Rate Loans
 
 
Revolving Advances
Equipment Loans
Revolving Advances
Equipment Loans
I
during the Seasonal Overadvance Period
(as defined in Section 2.1(a)(iii) of the Credit Agreement)
1.25
1.00
2.25
2.00
II
at all other times
0.75
1.00
1.75
2.00”



‘“Maximum Revolving Advance Amount’ means commencing as of the Nineteenth
Amendment Effective Date, (a) during the period commencing on June 1 of each
fiscal year of VMC and ending on August 31 of such fiscal year, $65,000,000, (b)
during the period (i) commencing on February 1 of each fiscal year of VMC and
ending on May 31 of such fiscal year and (ii) commencing on September 1 of each
fiscal year of VMC and ending on September 30 of such fiscal year, $60,000,000
(c) during the period commencing on October 1 of each fiscal year of VMC and
ending on November 30 of such fiscal year, $40,000,000 and (d) during the period
commencing on December 1 of each fiscal year of VMC and ending on the last day
of January in such fiscal year, $30,000,000.”
2.Amendment to Section 2.1(a)(iii) of the Credit Agreement. Section 2.1(a)(iii)
of the Credit Agreement is hereby amended and restated in its entirety to read
as follows:
‘“(iii) commencing as of the Nineteenth Amendment Effective Date, with respect
to each fiscal year of the Borrowers, during the respective period set forth
below for such fiscal year, the amount applicable to such period (which period
set forth below shall be referred to as the “Seasonal Overadvance Period”):
Period
Amount
January
$15,000,000
February
$15,000,000
March
$15,000,000
April
$15,000,000
May
$15,000,000
June
$15,000,000
July
$15,000,000



minus”’


For the avoidance of doubt, Section 2.1 of the Credit Agreement shall otherwise
remain in full force and effect.


3.Amendment to Section 2.2X of the Credit Agreement. Section 2.2X of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“2.2X    Equipment Loans
(i)     Immediately prior to the effectiveness of the Nineteenth Amendment, the
outstanding amount of Advances under the Temporary Equipment Line are in the
aggregate amount of $996,414.49. Upon the effectiveness of the Nineteenth
Amendment, the Equipment Loan (as defined below) shall be reloaded in the amount
of $1,003,585.51, for a total aggregate amount of the Equipment Loans to not
exceed $2,000,000 and no further Advances shall be available to Borrowers under
the Temporary Equipment Line. For the avoidance of doubt, the Equipment Loan
existing on the Nineteenth Amendment Date shall accrue interest at the Equipment
Loan Rate and be payable monthly in accordance with Section 3.1.





--------------------------------------------------------------------------------





(ii)    Subject to the terms and conditions of this Agreement, each Lender,
severally and not jointly, shall, from time to time, make Advances (each, an
“Equipment Loan” and collectively, the “Equipment Loans”) to one or more
Borrowers in an amount equal to such Lender’s Commitment Percentage of the
applicable Equipment Loan to finance Borrowers’ purchase of equipment for use in
Borrowers’ production line business in Arkansas and Torrance, California;
provided, that the maximum aggregate amount of the Equipment Loans shall not
exceed $2,000,000. All such Equipment Loans shall be in such amounts as are
requested by Borrowing Agent, but in no event shall any Equipment Loan exceed
eight five (85%) percent for new equipment and eighty (80%) percent for used
equipment of the Net Invoice Cost of the equipment being purchased by Borrowers
and the total amount of all Equipment Loans advanced hereunder shall not exceed,
in the aggregate, the Maximum Equipment Loan Amount. Once repaid, Equipment
Loans may not be reborrowed.
(iii)    Equipment Loans shall be made available to Borrowers on the Nineteenth
Amendment Effective Date. Equipment Loans shall amortize in thirty-six (36)
equal and consecutive monthly principal installments of $55,555.56 each, the
first of which installments shall be due and payable on April 1, 2019, and the
remaining installments of which shall be due and payable on the first day of
each month thereafter, provided, however, that the aggregate principal balance
of all Equipment Loans, together with all accrued and unpaid interest thereon,
and all unpaid fees, costs and expenses payable hereunder in connection
therewith, shall be due and payable in full upon the expiration of the Term,
subject to acceleration upon the occurrence of an Event of Default under this
Agreement or termination of this Agreement. Upon request by a Lender, Equipment
Loans shall be evidenced by one or more secured promissory notes (collectively,
the “Equipment Note”) in form and substance satisfactory to Agent. The Equipment
Loans may consist of Domestic Rate Loans or LIBOR Rate Loans, or a combination
thereof, as Borrowing Agent may request and interest is payable as set forth in
Section 3.1; and in the event that Borrowers desire to obtain or extend any
Equipment Loan (or any portion thereof) as a LIBOR Rate Loan or to convert any
Equipment Loan (or any portion thereof) from a Domestic Rate Loan to a LIBOR
Rate Loan, Borrowing Agent shall comply with the notification requirements set
forth in Section 2.2(a) and (b) and the provision of Sections 2.2 shall apply.”
4.Amendment to Section 7.21 of the Credit Agreement. Section 7.21 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“7.21 Clean Down. Commencing as of the Nineteenth Amendment Effective Date,
during the fourth fiscal quarter of each fiscal year, permit Revolving Advances
in the aggregate to exceed $10,000,000 at any time for a period of 30
consecutive days during such period.”
D.Conditions Precedent. The obligations of Agent and Lenders hereunder, and this
Amendment, will be effective on the date (the “Eighteenth Amendment Effective
Date”) of satisfaction of each of the following conditions precedent, each in a
manner in form and substance acceptable to Agent:
1.Amendment. Borrowers shall have delivered to Agent an executed original of
this Amendment;
2.Amended and Restated Equipment Note. Borrowers shall have delivered to Agent
an executed original of the Amended and Restated Equipment Note in form and
substance satisfactory to Agent.
3.Fourth Amended and Restated Revolving Credit Note. Borrowers shall have
delivered to Agent an executed original of the Fourth Amended and Restated
Revolving Credit Note in form and substance satisfactory to Agent.
4.Amendment to Fee Letter. Borrowers shall have delivered to Agent an executed
original of the Amendment to Fee Letter dated the date hereof, and shall have
paid all fees in connection therewith.
5.Representations and Warranties. The representations and warranties contained
herein and in the Credit Agreement shall be true and correct in all material
respects as of the date hereof as if made on the date hereof, except for such
representations and warranties limited by their terms to a specific date, in
which case each such representation and warranty shall be true and correct in
all material respects as of such specific date;
6.No Default. After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing; and
7.Other. All corporate and other proceedings, and all documents, instruments and
other legal





--------------------------------------------------------------------------------





matters in connection with the transactions contemplated hereby shall be
satisfactory in form and substance to Agent and its counsel.
E.Post-Closing Condition. Within five (5) Business Days after the Nineteenth
Amendment Effective Date, each Borrower shall deliver to Agent copies of
resolutions duly adopted by each Borrower, in form and substance satisfactory to
Agent, authorizing the execution and delivery of the Nineteenth Amendment and
all documents and transactions related thereto, and such resolutions shall be in
full force and effect, duly adopted by the appropriate governing body, and shall
have not been amended, modified or revoked.
F.Representations and Warranties. To induce Lenders and Agent to enter into this
Amendment, each Borrower represents and warrants to Lenders and Agent as of the
date hereof as follows:
1.Such Borrower has full power, authority and legal right to enter into this
Amendment and to perform all its respective Obligations hereunder. This
Amendment has been duly executed and delivered by such Borrower and the Credit
Agreement, as amended by this Amendment constitutes the legal, valid and binding
obligation of such Borrower enforceable in accordance with its terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
moratorium or similar laws affecting creditors’ rights generally. The execution,
delivery and performance of this Amendment (i) are within such Borrower’s
powers, have been duly authorized by all necessary company action, are not in
contravention of law or the terms of such Borrower’s by-laws, certificate of
incorporation, or other applicable documents relating to such Borrower’s
formation or to the conduct of such Borrower’s business or of any material
agreement or undertaking to which such Borrower is a party or by which such
Borrower is bound, (ii) will not conflict with or violate any law or regulation,
or any judgment, order, writ, injunction or decree of any court or Governmental
Body, (iii) will not require the Consent of any Governmental Body or any other
Person, except those Consents which will have been duly obtained, made or
compiled prior to date hereof and which are in full force and effect, and
(iv) will not conflict with, nor result in any breach in any of the provisions
of or constitute a default under or result in the creation of any Lien except
Permitted Encumbrances upon any asset of such Borrower under the provisions of
any material agreement, charter document, instrument, by-law or other instrument
to which such Borrower is a party or by which it or its property is a party or
by which it may be bound.
2.After giving effect to this Amendment, the representations and warranties
contained in the Credit Agreement are true and correct in all material respects
except to the extent any such representation or warranty is expressly stated to
have been made as of a specific date, in which case each such representation and
warranty is true and correct in all material respects as of such specific date,
and no Default or Event of Default has occurred and is continuing.
G.Reaffirmation. Except as specifically modified by this Amendment, the Credit
Agreement and the other Loan Documents remain in full force and effect in
accordance with their respective terms and are hereby ratified, reaffirmed and
confirmed by Borrowers.
H.Events of Default. Any failure to comply with the terms of this Amendment will
constitute an Event of Default under the Credit Agreement.
I.Integration. This Amendment, together with the Credit Agreement and the Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
J.Severability. If any part of this Amendment is contrary to, prohibited by, or
deemed invalid under Applicable Laws, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder hereof shall not be invalidated thereby and shall be given effect so
far as possible.
K.Submission of Amendment. The submission of this Amendment to the parties or
their agents or attorneys for review or signature does not constitute a
commitment by Agent or Lenders to amend or otherwise modify any of the
provisions of the Credit Agreement and this Amendment shall have no binding
force or effect until the Nineteenth Amendment Effective Date.
L.Counterparts; Facsimile Signatures. This Amendment may be executed in any
number of and by different parties hereto on separate counterparts, all of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same agreement. Any signature delivered by a party
by facsimile or other similar form of electronic transmission (e.g., via .pdf)
shall be deemed to be an original signature hereto.
M.Governing Law. This Amendment is a Loan Document and is governed by the
Applicable Law pertaining in the State of New York, other than those conflict of
law provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made by the parties in reliance on, among
other things, Section 5-1401 of the General Obligations Law of the State of New
York, as amended (as and to the extent





--------------------------------------------------------------------------------





applicable), and other Applicable Law.
N.Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of Borrowers, Lenders, Agent, and all future holders of the Obligations
and their respective successors and assigns, except that no Borrower may assign
or transfer any of its rights or obligations under this Amendment without the
prior written consent of Agent.
O.Attorneys’ Fees; Costs. Borrowers agree to promptly pay, upon written demand,
all reasonable and documented attorneys’ fees and costs incurred in connection
with the negotiation, documentation and execution of this Amendment. If any
legal action or proceeding shall be commenced at any time by any party to this
Amendment in connection with its interpretation or enforcement, the prevailing
party or parties in such action or proceeding shall be entitled to reimbursement
of its reasonable attorneys’ fees and costs in connection therewith, in addition
to all other relief to which the prevailing party or parties may be entitled.
P.Jury Waiver; California Judicial Reference. Without limiting the applicability
of any other provision of the Credit Agreement, the terms of Article XII of the
Credit Agreement, INCLUDING WITHOUT LIMITATION SECTION 12.3 regarding jury trial
waiver and california judicial reference shall apply to this Amendment.
Q.Total Agreement. This Amendment, the Credit Agreement, and the other Loan
Documents contain the entire understanding among Borrowers, Lenders and Agent
and supersede all prior agreements and understandings, if any, relating to the
subject matter hereof. Any promises, representations, warranties, or guarantees
not herein contained and hereinafter made have no force and effect unless in
writing, signed by Borrowers’ and Agent’s respective officers. Neither this
Amendment nor any portion or provisions hereof may be changed, modified,
amended, waived, supplemented, discharged, cancelled, or terminated orally or by
any course of dealing, or in any manner other than by an agreement in writing,
signed by the party to be charged. Each Borrower acknowledges that it has been
advised by counsel in connection with the execution of this Amendment and the
other Loan Documents and is not relying upon oral representations or statements
inconsistent with the terms and provisions of this Amendment.
[Signature Pages Follow]






IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.
VIRCO MFG. CORPORATION,
a Delaware corporation, as a Borrower
By:    
Name:
Robert E. Dose

Title:
Senior Vice President Finance

VIRCO INC.,
a Delaware corporation, as a Borrower
By:    
Name:
Robert E. Dose

Title:    Senior Vice President Finance




PNC BANK, NATIONAL ASSOCIATION,
as Lender and as Agent
By:    
Name:    
Title:     





--------------------------------------------------------------------------------











FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE




$65,000,000                                            March 12, 2019
    


This FOURTH AMENDED AND RESTATED REVOLVING CREDIT NOTE (this “Note”) is executed
and delivered under and pursuant to the terms of that certain Revolving Credit
and Security Agreement, dated as of December 22, 2011 (as such agreement may be
amended, restated, or otherwise modified from time to time, the “Credit
Agreement”), among VIRCO MFG. CORPORATION, a Delaware corporation (“Borrowing
Agent”), VIRCO INC., a Delaware corporation (together with Borrowing Agent and
each other Person that becomes a party thereto as a borrower pursuant to Section
7.12 of the Credit Agreement, each a “Borrower”, and collectively “Borrowers”),
the Persons from time to time party thereto as a guarantor pursuant to Section
7.12 of the Credit Agreement, the financial institutions that are now or that
hereafter become a party thereto (collectively, “Lenders” and individually a
“Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as administrative agent
for Lenders (PNC, in such capacity, “Agent”). Initially capitalized terms used
but not defined herein have the respective meanings set forth in the Credit
Agreement.
FOR VALUE RECEIVED, Borrowers hereby promise to pay to the order of PNC Bank,
National Association, at the office of Agent specified in the Credit Agreement
or at such other place as Agent may from time to time designate, in accordance
with the Credit Agreement, to Borrowing Agent in writing:


(i)    the principal sum of $65,000,000, or such other amount thereof as may be
from time to time advanced hereunder and pursuant to the terms of the Credit
Agreement (the “Principal Amount”), subject to acceleration pursuant to the
terms of the Credit Agreement; and


(ii)    interest on the Principal Amount of this Note from time to time
outstanding until such Principal Amount is paid in full at the applicable
Revolving Interest Rate in accordance with the provisions of the Credit
Agreement. In no event, however, shall interest exceed the maximum interest rate
permitted by Applicable Law. Upon the occurrence and during the continuation of
an Event of Default, in accordance with the terms of the Credit Agreement,
interest is payable at the Default Rate.


This Note is a Revolving Credit Note under and as defined in the Credit
Agreement and is secured by the Liens granted pursuant to the Credit Agreement
and the other Loan Documents, is entitled to the benefits of the Credit
Agreement and the other Loan Documents, and is subject to all of the agreements,
terms, and conditions therein contained.


This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.


If an Event of Default under Section 10.6 of the Credit Agreement occurs, this
Note shall immediately become due and payable, without notice on demand,
together with reasonable and documented attorneys’ fees if the collection hereof
is placed in the hands of an attorney to obtain or enforce payment hereof and if
any other Event of Default occurs and is continuing, this Note may, as provided
in the Credit Agreement, be declared to be immediately due and payable, without
notice on demand, in each case together with expenses and costs as provided in
the Credit Agreement.


This Note shall be governed by and construed in accordance with the Applicable
Law pertaining in the State of New York, other than those conflict of law
provisions that would defer to the substantive laws of another jurisdiction.
This governing law election has been made in reliance (at least in part) on
Section 5-1401 of the General Obligations Law of the State of New York (as and
to the extent applicable), and other Applicable Law. Any judicial proceeding
brought by or against any Borrower with respect to any of the Obligations, the
Credit Agreement, this Note, the other





--------------------------------------------------------------------------------





Loan Documents or any related agreement may be brought in any court of competent
jurisdiction in the City of New York, Borough of Manhattan, State of New York,
United States of America, and, by execution and delivery of this Note, each
Borrower accepts, for itself and in connection with its properties, generally
and unconditionally, the non-exclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Note. Each Borrower waives any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. Each Borrower
waives the right to remove any judicial proceeding brought against any other
party in any state court to any federal court. Any judicial proceeding by any
party against any other Indemnitee involving, directly or indirectly, any matter
or claim in any way arising out of, related to or connected with this Note or
any related agreement, shall be brought only in a federal or state court located
in the City of New York, Borough of Manhattan, County of New York, State of New
York. Without limiting the applicability of any other provision of the Credit
Agreement, the terms of Section 12.3 of the Credit Agreement are incorporated
herein, mutatis mutandis, and shall apply to and govern this Note.


Each Borrower expressly waives, to the extent not prohibited by law, the
requirements of any presentment, demand, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, or any other notice of any kind
except as expressly provided in the Credit Agreement.


This Note is given in amendment and restatement, but not in extinguishment or
novation, of that certain Revolving Credit Note by Borrowers payable to PNC
Bank, National Association, dated December 22, 2011, in the principal amount of
$60,000,000, that certain Amended and Restated Revolving Credit Note by
Borrowers payable to PNC Bank, National Association, dated April 4, 2016, in the
principal amount of $49,750,000, that certain Second Amended and Restated
Revolving Credit Note by Borrowers payable to PNC Bank, National Association,
dated October 27, 2016, in the principal amount of $49,500,000 and that certain
Third Amended and Restated Revolving Credit Note by Borrowers payable to PNC
Bank, National Association, dated March 19, 2018, in the principal amount of
$60,000,000 (collectively, the “Prior Notes”), and is in substitution therefor
and an amendment and replacement thereof, and is issued in connection with the
Credit Agreement. Nothing herein or in any other document shall be construed to
constitute payment of the Prior Notes or to release or terminate any guaranty or
lien, mortgage, pledge, or other security entered in favor of Agent or Lenders.




[Signature Page Follows]














IN WITNESS WHEREOF, each Borrower has duly executed this Note as of the date
first written above.


VIRCO MFG. CORPORATION,
a Delaware corporation


By:                        
Name: Robert E. Dose
Title:
Senior Vice President Finance





VIRCO INC.,
a Delaware corporation


By:                        
Name: Robert E. Dose
Title:
Senior Vice President Finance






--------------------------------------------------------------------------------













AMENDED AND RESTATED EQUIPMENT NOTE


$2,000,000.00                                            March 12, 2019


This AMENDED AND RESTATED EQUIPMENT NOTE (this “Note”) is executed and delivered
under and pursuant to the terms of that certain Revolving Credit and Security
Agreement, dated as of December 22, 2011 (as such agreement may be amended,
restated, or otherwise modified from time to time, the “Credit Agreement”),
among VIRCO MFG. CORPORATION, a corporation organized under the laws of the
State of Delaware (“VMC”), VIRCO INC., a corporation organized under the laws of
the State of Delaware (“Virco” and, together with VMC and each Person that
becomes a party hereto pursuant to Section 7.12 as a borrower, each a
“Borrower”, and collectively “Borrowers”), the Persons from time to time party
hereto pursuant to Section 7.12 as a guarantor, the financial institutions that
are now or that hereafter become a party hereto (collectively, “Lenders” and
individually a “Lender”) and PNC BANK, NATIONAL ASSOCIATION (“PNC”), as
administrative agent for Lenders (PNC, in such capacity, “Agent”). Initially
capitalized terms used but not defined herein have the respective meanings set
forth in the Credit Agreement.
FOR VALUE RECEIVED, Borrowers hereby promise to pay to the order of PNC Bank,
national association, at the office of Agent specified in the Credit Agreement
or at such other place as Agent may from time to time designate, in accordance
with the Credit Agreement, to Borrowing Agent in writing:
(i)    the principal sum of $2,000,000.00, or such other amount thereof as may
be from time to time advanced under the Equipment Loans and pursuant to the
terms of the Credit Agreement (the “Principal Amount”), subject to acceleration
upon the occurrence of an Event of Default or earlier termination of the Credit
Agreement pursuant to the terms thereof; and


(ii)    interest on the Principal Amount of this Note from time to time
outstanding until such Principal Amount is paid in full at the applicable
Equipment Loan Rate in accordance with the provisions of the Credit Agreement.
In no event, however, shall interest exceed the maximum interest rate permitted
by Applicable Law. During the existence of an Event of Default, at the option of
Agent or the Required Lenders, interest shall be payable at the Default Rate.


This Note is an Equipment Note under and as defined in the Credit Agreement and
is secured by the Liens granted pursuant to the Credit Agreement and the other
Loan Documents, is entitled to the benefits of the Credit Agreement and the
other Loan Documents, and is subject to all of the agreements, terms, and
conditions therein contained.
This Note is subject to mandatory prepayment and may be voluntarily prepaid, in
whole or in part, on the terms and conditions set forth in the Credit Agreement.
If an Event of Default under Section 10.6 of the Credit Agreement occurs, this
Note shall immediately become due and payable, without notice on demand,
together with reasonable attorneys’ fees if the collection hereof is placed in
the hands of an attorney to obtain or enforce payment hereof and if any other
Event of Default occurs, this Note may, as provided in the Credit Agreement, be
declared to be immediately due and payable, without notice on demand, in each
case together with expenses and costs as provided in the Credit Agreement.
This Note shall be governed by and construed in accordance with the laws of the
State of New York applied to contracts to be performed wholly within the State
of New York. This governing law election has been made in reliance of the
Applicable Law. Borrowers hereby irrevocably consent to the non-exclusive
jurisdiction of any state or federal court located in the County of New York,
State of New York in any and all actions and proceedings whether arising
hereunder, under the Credit Agreement, any Other Document or undertaking.
Borrowers waive any objection





--------------------------------------------------------------------------------





to improper venue and forum non-conveniens to proceedings in any such court and
all rights to transfer for any reason. Without limiting the applicability of any
other provision of this Note, the terms of Section 12.3 of the Credit Agreement
shall apply to this Note, mutatis mutandis.
Borrowers expressly waive any presentment, demand, protest, notice of protest,
notice of intent to accelerate, notice of acceleration, or any other notice of
any kind except as expressly provided in the Credit Agreement.
This Note is given in amendment and restatement, but not in extinguishment or
novation, of that certain Equipment Note by Borrowers payable to PNC Bank,
National Association, dated March 13, 2017, in the principal amount of
$2,500,000 (the “Prior Note”), and is in substitution therefor and an amendment
and replacement thereof, and is issued in connection with the Credit Agreement.
Nothing herein or in any other document shall be construed to constitute payment
of the Prior Note or to release or terminate any guaranty or lien, mortgage,
pledge, or other security entered in favor of Agent or Lenders.




IN WITNESS WHEREOF, each Borrower has duly executed this Note as of the date
first written above.
VIRCO MFG. CORPORATION,
a Delaware corporation
By:_______________________________
Name:     Robert E. Dose
Title:
Senior Vice President Finance



VIRCO INC.,
a Delaware corporation
By:_______________________________
Name:     Robert E. Dose
Title:    Senior Vice President Finance
    





--------------------------------------------------------------------------------













pnc2logo.jpg [pnc2logo.jpg]


March 12, 2019


Virco Mfg. Corporation
2027 Harpers Ways
Torrance, California 90501
Attention: Robert Dose


Virco Inc.
2027 Harpers Ways
Torrance, California 90501
Attention: Robert Dose


Re:    Fee Letter (as amended, restated, amended and restated, or otherwise
modified from time to time, the “Fee Letter”) to the Revolving Credit and
Security Agreement, dated as of December 22, 2011, among VIRCO MFG. CORPORATION,
a Delaware corporation, VIRCO INC., a Delaware corporation (together with each
other Person that becomes a party thereto as a borrower pursuant to Section 7.12
of the Credit Agreement, collectively “Borrowers”), the Persons from time to
time party thereto as a guarantor pursuant to Section 7.12 of the Credit
Agreement, the financial institutions that are now or that hereafter become a
party thereto (collectively, “Lenders”) and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as administrative agent for Lenders (PNC, in such capacity, “Agent”)
(as amended prior to the date hereof and on the date hereof pursuant to the
Seventeenth Amendment and as may be further amended, restated, or otherwise
modified from time to time, the “Credit Agreement”). Initially capitalized terms
used but not defined herein have the respective meanings set forth in the Credit
Agreement.


Ladies and Gentlemen:


This letter agreement constitutes an amendment, effective as of the Nineteenth
Amendment Effective Date, of the fees under the Fee Letter that Borrowers have
agreed to pay to the Agent in connection with the Credit Agreement.


In connection with, and in consideration of, the agreements contained in the
Credit Agreement and the Nineteenth Amendment, the Agent’s continued services as
agent, and the Agent’s participation in the credit facilities set forth in the
Credit Agreement, Borrowers hereby agree to the following amendment to the Fee
Letter:


(i)
Nineteenth Amendment Fee. A new Section 6 of the Fee Letter is hereby added to
read in its entirety as follows and the Fee Letter shall be re-numbered
accordingly:



“6. Nineteenth Amendment Fee. Borrowers shall pay to Agent a non-refundable
extension fee in the amount of $24,000 (the “Nineteenth Amendment Fee”) in
connection with the Nineteenth Amendment (and which fee shall be fully earned
and not refundable in any manner as of the Nineteenth Amendment Effective Date).


Except as amended hereby, the Fee Letter remains in full force and effect.    


The fees and other consideration to be paid pursuant to the Fee Letter and this
letter are confidential and shall not to be disclosed by any Borrower to any
person or entity. By execution of this letter, the Borrowers agree to pay





--------------------------------------------------------------------------------





or cause to be paid the fees to the Agent as and when due as provided in the Fee
Letter, as amended hereby. This letter may be executed in any number of
counterparts, each of which will be an original and all of which will constitute
one and the same agreement.


[Signature Page Follows]




Very truly yours,


PNC BANK, NATIONAL ASSOCIATION,
as Agent




By:        
Name:    
Title:    






Accepted and agreed to as of the date first set forth above:


VIRCO MFG. CORPORATION,
a Delaware corporation




By:    _______________________________
Name:    Robert E. Dose
Title:     Senior Vice President Finance


VIRCO INC.,
a Delaware corporation




By:    _______________________________
Name:    Robert E. Dose
Title:     Senior Vice President Finance





